McMILLIAN, Circuit Judge,
concurring specially.
I agree with the analysis set forth in the majority opinion and write separately only to state my reservations about the harshness of the discharge sanction. The applicable standard of review is a narrow one. Our review is limited to determining whether the administrative agency followed the proper procedures in making its decision and whether its decision is supported by substantial evidence and not arbitrary or capricious. I agree that in the present case the United States Postal Service followed the applicable procedures in discharging appellant and that its decision is supported by substantial evidence and was not arbitrary or capricious.
I reluctantly join the decision to affirm the judgment of the district court because I believe a sanction short of discharge would have been more appropriate here, espe-*303dally given appellant’s long and outstanding career as postmaster, public service record and many awards. I make no excuses for appellant’s misconduct, and I acknowledge that the nature of a sanction is a matter particularly committed to agency discretion. Nonetheless, even though I would have imposed a sanction short of discharge had the decision been mine to make, I cannot say that the agency’s decision to discharge was an abuse of discretion. Cf. Book v. United States Postal Service, 675 F.2d 158, 161 n. 5 (8th Cir.1982) (per curiam) (endorsing sanction short of removal as imposed by the agency). Accordingly, I concur specially in the decision to affirm the judgment of the district court.